An unpub|is|]ied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuvREME Counr
DF
NEvAc>A

<oy 1947/a 

RAFAEL ACOSTA,
Appellant,

vs.

YOLY D’ACOSTA,
Respondent.
R.AFAEL ACOSTA,
Appellant,

vs.

YOLY I)’ACOSTA,
Respondent.

No. 62543

No. 63 720

ORDER DISMISSING APPEALS

conclude that these appeals have been abandoned, and we

ORDER these appeals DISMISSED.

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

TR C| K. L|NDEM»¢ N
RE C$URT
n ¢L./

On May 27, 2014, this court issued an order allowing
appellant’s counsel to withdrawand giving appellant 15 days to either
retain new counsel and cause counsel to.enter an appearance, or to file a
notice that he intends to pursue these consolidated appeals in proper
person. Our May 27 order cautioned appellant that failure to respond
would result in these appeals being dismissed as abandoned To date,
appellant has failed to respond to our order in any way. Accordingly, we

FLEB

JUL' 28 Zlllll

DEPUTY CLERK

CM»»

. A.C.J.
cc: Hon. Robert ’I.‘euton_, District Judge, Family Court Division

Carolyn Worrell, Settlement Judge

Rafael Acosta

Willick Law Group

Eighth District Court Clerk

/4-24.5!8